Name: Commission Regulation (EEC) No 177/87 of 22 January 1987 fixing, for the month of January 1987, the compensatory amount applicable to processed oil products in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 87 No L 21 /25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 177/87 of 22 January 1987 fixing, for the month of January 1987 , the compensatory amount applicable to processed oil products in Spain whereas the compensatory amount should be fixed at the level set out below, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 3431 /86 of 11 November 1986 laying down detailed rules for appropriate measures for trade in processed oil products with Spain ('), Whereas Regulation (EEC) No 3431 /86 lays down in Article 2 that the compensatory amount to be charged or granted per tonne of oil shall be fixed each month by the Commission on the basis of the difference between the average price for soya oil applied in Spain during the 1984/85 marketing year on the one hand and the price of the same oil on the world market on the other, increased by the duties charged in Spain on imports from third countries ; HAS ADOPTED THIS REGULATION : Article 1 The compensatory amount referred to in Article 2 of Regulation (EEC) No 3431 /86 is hereby fixed for the month of January 1987 at 442,19 ECU per tonne of oil . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 317, 12. 11 . 1986, p. 7.